DREW, J.
This suit is a sequel to the suit of .G. B. Woods v. A. Meller and Union Indemnity Company, No. 2924 on. the docket of this court, .reported in 6 La. App., page 809.
G. B. Woods, .an employee of A. Meller, was injured while' working in the state of *145Texas. He brought suit under the Workmen’s Compensation Laws of Louisiana against his employer, A. Meller, and the Union Indemnity Company and recovered judgment against both in solido. Woods executed the said judgment against A. Meller, the plaintiff herein, and he was forced to pay the judgment amounting to $290.60. • A. Meller then instituted this suit against the Union Indemnity Company, his insurer, for the amount he was forced to pay Woods.
Union Indemnity Company answered the suit, resisting the demand on the ground that its only liability to plaintiff is fixed in the policy of insurance which limited liability of defendant-to plaintiff to operations in the state of Texas.
The lower court rendered judgment in favor of plaintiff, as prayed for, and defendant has appealed to this court.
In the case of G. B. Woods v. A. Meller and Union Indemnity Company, referred to above, of which this case is a sequel, the defendant herein raised the same defense and this court rejected it and rendered judgment against it and A. Meller in solido, holding that the policy of insurance covered the injury of Woods received by him while at work in the state of Texas. We see no reason for disturbing the finding of this court in that case, and for the reasons assigned therein, the judgment of the lower court herein should be affirmed.
It is therefore ordered, adjudged and decreed that the judgment of the lower court be affirmed with costs.